In the United States Court of Federal Claims
                                    No. 13-161C
                              (Filed August 11, 2014)
                             NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                   *
ROY SMITH, on his own behalf       *
and for others similarly situated, *
                                   *
                 Plaintiff,        *
                                   *
           v.                      *
                                   *
THE UNITED STATES,                 *
                                   *
                 Defendant.        *
                                   *
* * * * * * * * * * * * * * * * * *


                                      ORDER

      The government has moved for a protective order covering records under the
Privacy Act, 5 U.S.C. § 552a. Plaintiff does not oppose this request. The Court has
reviewed the draft protective order submitted by defendant’s counsel and the
motion to enter the order is GRANTED, with one modification described below.

      The government has proposed the following as the sixth paragraph of the
protective order:

      Nothing contained in this protective order shall prevent or in any way
      limit or impair the right of counsel for the United States to disclose to
      any agency of the United States (including other divisions and
      branches of the Department of Justice) any document or information
      regarding any potential violation of law or regulation or, subject to
      procedures that maintain the confidentiality of confidential material
      consistent with this protective order, prevent or limit in any way the
      use of the documents and information by an agency in any proceeding
      regarding any potential violation of law or regulation.

The basis for this claimed “right” of government counsel is not explained, nor has
the government provided any reason for believing that Veterans Canteen Service
employees have violated any laws or regulations. Accordingly, this paragraph has
not been approved by the Court, and the matter is treated in a similar fashion as in
the protective order used in procurement protest cases. See App’x of Forms, Form 8
¶ 2, Rules of the United States Court of Federal Claims. The first sentence of
paragraph four has been modified (with the additional material in bold) to read:
“Confidential material shall be used by the receiving party solely for the purpose of
conducting this litigation and not for any business or other purpose whatsoever,
except as provided in this agreement and protective order or as otherwise
required by federal statutory law.” The protective order shall issue separately.


IT IS SO ORDERED.

                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Judge




                                        -2-